                           Case 3:20-cv-00201-RNC Document 52 Filed 02/27/20 Page 1 of 1
                                                                                                                  Civil- (Dec-2008)
                                                                 HONORABLE: Robert N. Chatigny
                                   DEPUTY CLERK                                RPTR/ECRO/TAPED. Warner
      TOTAL TIME:          1        hours 9    minutes
                                      DATE: 2/27/2020      START TIME: 2:06                     END TIME: 3:15
                                                        LUNCH RECESS        FROM:                      TO:
                                                RECESS (if more than ½ hr)  FROM:                      TO:

      CIVIL NO. 3:20-cv-00201-RNC


                    Selina Soule, et al                                               H.Wood/C.Holcomb/J.Shafer/R.Brooks
                                                                                             Plaintiff’s Counsel
                                      vs                                   /<RGHU30XUSK\ &7$VVRFRI6FKRROV'DQEXU\
                    Connecticut Association of Schools, Inc                -=HOPDQ %ORRPILHOG&URPZHOO '0RQDVWHUVN\
                                                                            *ODVWRQEXU\&DQWRQ 05REHUWV
                                                                            &RPP+XP5LJKWV '%DUUHWW&6WUDQJLR-%ORFN
                                                                            <HDUZRRG(GZDUGV
                                                COURTROOM          MINUTES- CIVIL
                                                                                   'HIHQGDQWDQG,QWHUYHQRU&RXQVHO

                               Motion hearing                        Show Cause Hearing
                               Evidentiary Hearing                   Judgment Debtor Exam
                          ✔ Miscellaneous Hearing TelConf


          .....#          Motion                                                        granted      denied       advisement
           .....#         Motion                                                        granted      denied        advisement
           .....#         Motion                                                        granted      denied        advisement
           .....#         Motion                                                        granted      denied        advisement
           .....#         Motion                                                        granted      denied        advisement
          .....#          Motion                                                        granted      denied       advisement
          .....#          Motion                                                        granted      denied       advisement
          .....           Oral Motion                                                   granted      denied       advisement
          .....           Oral Motion                                                   granted      denied        advisement
          .....           Oral Motion                                                   granted      denied        advisement
          .....           Oral Motion                                                   granted      denied        advisement
          .....                Briefs(s) due                  Proposed Findings due               Response due
          .............                                                                                   filed    docketed
          .............                                                                                   filed    docketed
          .............                                                                                   filed    docketed
          .............                                                                                   filed    docketed
          .............                                                                                   filed    docketed
          .............                                                                                   filed    docketed
          ............                           Hearing continued until                             at

Notes: Telephone Conference re preliminary schedule.
